 

 

Exhibit 10.1

 

FOURTH AMENDMENT TO OFFICE LEASE

 

THIS FOURTH AMENDMENT TO OFFICE LEASE (this “Amendment”) is made and entered
into as of the 26th day of January, 2018, by and between TEMPUS ONE COLLEGE PARK
LLC, an Arkansas limited liability company (“Landlord”), as successor in
interest to ZELLER MANAGEMENT CORPORATION, as agent for Owner (“Original
Landlord”), and ENDOCYTE, INC. (“Tenant”).

 

RECITALS

 

WHEREAS, on May 30, 2008, Original Landlord entered into a certain Office Lease
(the “Lease”) with Tenant for office space located in One College Park at 8910
Purdue Road, Indianapolis, Indiana 46268 (the “Building”), whereby Tenant agreed
to lease approximately 1,378 rentable square feet of office space known as Suite
725 and situated on the seventh floor of the Building (the “Original Premises”);

 

WHEREAS, on December 4, 2009, Original Landlord and Tenant entered into a
certain First Amendment to Office Lease (the “First Amendment”) for purposes of
extending the Expiration Date of the Lease to January 31, 2012, as well as
making other amendments, the terms of which are fully set forth therein and
hereby incorporated into this Amendment;

 

WHEREAS, on May 5, 2010, Original Landlord and Tenant entered into a certain
Second Amendment to Office Lease (the “Second Amendment”) for purposes of
relocating Tenant to office space consisting of approximately 4,397 rentable
square feet, known as Suite 250, and situated on the second floor of the
Building (the “Premises”), and extending the Expiration Date of the Lease to
November 30, 2015, as well as making other amendments, the terms of which are
fully set forth therein and hereby incorporated into this Amendment;

 

WHEREAS, on July 31, 2012, Original Landlord and Tenant entered into a certain
Third Amendment to Office Lease (the “Third Amendment”) for purposes of
expanding the Premises by an additional 3,225 rentable square feet, for a total
of approximately 7,622 rentable square feet, and extending the Expiration Date
of the Lease to February 28, 2018, as well as making other amendments, the terms
of which are fully set forth therein and hereby incorporated into this
Amendment;

 

WHEREAS, Landlord subsequently acquired title to the Building and succeeded to
the interest of the landlord under the Lease;

 

WHEREAS, Tenant desires to extend the term of the Lease;

 

WHEREAS, Landlord is willing to extend the term of the Lease subject to the
terms and conditions provided herein; and





--------------------------------------------------------------------------------

 



 

WHEREAS, Landlord and Tenant now desire to amend the Lease to incorporate the
terms as hereinafter provided.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree to further amend the Lease, as previously
amended by the First Amendment, Second Amendment, and Third Amendment, as
follows:

 

1.Recitals and Definitions.  The Recitals set forth above are hereby
incorporated by reference.  Any capitalized term not otherwise defined herein
shall have the meaning ascribed to it in the Lease (including the First
Amendment, Second Amendment, or Third Amendment, as applicable).

 

2.Extension of Term.  Paragraph 2 of the Lease is hereby amended to provide for
an extended term (the “Fourth Extended Term”) commencing March 1, 2018 and
continuing through February 28, 2019 (hereinafter the “Expiration Date”).

 

3.Base Rent.  Subparagraph (a) of Paragraph 3 of the Lease is hereby amended to
provide for Monthly Base Rent during the Fourth Extended Term as follows:

 

Period

Rate/RSF

Monthly Base Rent

March 1, 2018 – Feb. 28, 2019

$21.00

$13,338.50

 

4.Condition of Premises.  No agreement of Landlord to alter, remodel, decorate,
clean, or improve the Premises, and no representation regarding the condition of
the Premises has been made by or on behalf of Landlord or relied upon by Tenant
under or by reason of this Amendment.

 

5.Tenant’s Right to Relocate to New Building.  Provided the Lease is in full
force and effect and no event of default shall exist under this Lease at the
time, if Landlord or an affiliate of Landlord acquires title to the building
commonly known as College Park Plaza and located at 8909 Purdue Road (the “CPP
Building”) and Tenant leases space in the CPP Building, Tenant shall have the
right, until the commencement date of Tenant’s lease of the CPP Building space,
to terminate the Lease effective as of the day before the commencement date of
Tenant’s lease of the CPP Building space, by delivering written notice to
Landlord (on or before the commencement date of Tenant’s lease of the CPP
Building space) of Tenant’s intent to terminate the OCP lease.

 

6.Brokerage Commissions.  Each party represents and warrants to the other that
it has dealt with no broker, finder, or other person with respect to this
Amendment other than Colliers International and Jones Lang LaSalle Brokerage,
Inc. (the “Brokers”). Landlord shall pay any commission becoming due and payable
to the Brokers by separate agreement.  Landlord and Tenant each agree to
indemnify and hold harmless one another against any loss, liability, damage,
cost, expense, or claim incurred by reason of any other brokerage commission
alleged to be payable because of any act, omission, or statement of the
indemnifying party. Such indemnity

2

4828-0290-1082

--------------------------------------------------------------------------------

 



obligation shall be deemed to include the payment of reasonable attorneys’ fees
and court costs incurred in defending any such claim.

 

7.Binding Effect.  Except as amended hereby, all terms and conditions of the
Lease are ratified and confirmed and shall remain unmodified and in full force
and effect.  In the event of any inconsistency between the provisions of this
Amendment and the Lease, the terms and provisions of this Amendment shall govern
and control.  This Amendment shall be binding upon and inure to the benefit of
Landlord, Tenant, and their respective successors and permitted assigns.

 

8.Submission.  Submission of this Amendment by Landlord to Tenant for
examination and/or execution shall not in any manner bind Landlord or Tenant and
no obligations on Landlord or Tenant shall arise under this Amendment unless and
until this Amendment is fully executed by both Landlord and Tenant.

 

9.Execution.  This Amendment may be executed in multiple counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one agreement.  This Amendment may be executed and delivered by
facsimile or e-mail, with each signature being deemed completed upon its
delivery by original copy, facsimile, or e-mail to the other party or the other
party’s counsel, such that facsimile or digital signatures so delivered shall be
deemed originals.

 

IN WITNESS WHEREOF, this Amendment is executed by the parties effective as of
the date first above written.

 

 

 

 

 

 

 

: Beth A. Taylor

 

 

 

 

 

/s/ Isaac Smith

 

Isaac Smith

 

Manager

 

TENANT:

 

ENDOCYTE, INC.

 

              

By: /s/ Beth A. Taylor

 

Printed: Beth A. Taylor

 

Title: V.P Finance

LANDLORD:

 

TEMPUS ONE COLLEGE PARK LLC

 

 

By: /s/ Isaac Smith

 

Printed: Isaac Smith

 

Title: Manager

 

 

 



3

4828-0290-1082

--------------------------------------------------------------------------------